Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 22, 2022

                                       No. 04-22-00770-CR

                          EX PARTE Ebert Onas ACOSTA-MEJIA,

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 11060CR
                           Honorable Tully Shahan, Judge Presiding


                                         ORDER
        The clerk’s record, which was filed in this appeal on November 21, 2022, does not
contain the trial court’s certification of the defendant’s right of appeal, pursuant to Rule 25.2(d)
of the Texas Rules of Appellate Procedure. It is therefore ORDERED that the trial court prepare
a certification of the defendant’s right of appeal and cause the trial court clerk to file a
supplemental clerk’s record containing the certification by December 7, 2022. See TEX. R. APP.
P. 34.5(c)(2).


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court